Citation Nr: 0126234	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  93-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant filed a timely appeal with regard to a 
claim for entitlement to the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy, and if so, 
whether the appellant is entitled to the proceeds of the 
policy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died in September 1992.  The appellant is 
his widow.  The appellee is the veteran's former wife. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision of the Regional Office 
and Insurance Center (RO&IC) which denied the appellant's 
claim of entitlement to the proceeds of the veteran's NSLI 
policy. 

In November 1999, the appellant withdrew her request for a 
personal hearing.  

The appellant's claim was remanded in February 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appellant's claim has been obtained.

2.  A March 9, 1993, Statement of the Case concluded that the 
appellee was the proper beneficiary of the veteran's NSLI 
policy.

3.  The claims file and insurance file do not contain a copy 
of any notification to the appellant of the January 1993 
Administrative Decision or the March 1993 Statement of the 
Case regarding the proper beneficiary of the veteran's NSLI 
policy.

4.  The appellant contends that she submitted a timely 
Substantive Appeal to the RO&IC dated March 12, 1993.  

5.  Because the insurance folder has been lost and the 
available record does not include a cover letter for the 
statement of the case or letters providing the appellant with 
notice of procedural steps in the case, there is clear 
evidence of administrative irregularity in the development of 
the case.

6.  The preponderance of the available evidence supports a 
finding that the appellant filed a substantive appeal within 
thirty days after the mailing of the statement of the case.

7.  In October 1961, the veteran designated the appellee the 
beneficiary for his NSLI policy.

8.  The veteran did not change his designation of beneficiary 
after October 1961; the veteran died in September 1992.


CONCLUSIONS OF LAW

A timely Substantive Appeal regarding the claim of 
entitlement to the proceeds of the veteran's NSLI policy was 
filed, and the Board has jurisdiction to consider the merits 
of that issue. 38 U.S.C.A. §§ 7105A(a) (West 1991).  

The appellant is not entitled to the proceeds of the 
veteran's NSLI policy.  38 U.S.C.A. §§ 1917, 5107 (West 
1991); 38 C.F.R. § 8.22 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Medical treatment records were submitted from 1982 to 1991.  
They do not show any mention of the veteran's life insurance 
policy.  

On a May 1984 declaration of marital status form, the veteran 
indicated that he had divorced the appellee in 1960, and 
married the appellant in 1961.  

The veteran's death certificate shows that he died on 
September [redacted], 1992.  

There is a copy of the March 9, 1993 Statement of the Case on 
file regarding the issue of who is entitled to the proceeds 
under the NSLI policy.  There is no copy of the original 
decision on file regarding said issue, but the Statement of 
the Case references a January 15, 1993 Administrative 
Decision disallowing the appellant's claim for the proceeds 
of the veteran's insurance.  The appellant contends that a 
change of beneficiary was made to her in 1983 and that her 
husband told her and others that he had made the change while 
a patient at the VA Medical Center in Miami, Florida.  She 
produced several affidavits from friends who stated that her 
husband told them that he had changed his beneficiary to her.  
She also contended that her husband's intention for her to 
receive his NSLI policy were shown by his last Will and 
Testament which specifically mentioned the insurance, and 
named her the beneficiary on his American Life Insurance 
policy.  She could not produce a copy of her husband's will, 
since it had been stolen shortly after the veteran's death.  

Also noted in the SOC was a statement from the appellant's 
daughter, who stated that shortly after the veteran's death, 
the appellee told her that the veteran had told the appellee 
that he had changed his beneficiary to the appellant in 1983.  
Records were reviewed showing that in 1971 and in 1982, the 
appellee was advised that although anyone could pay NSLI 
premiums, only the insured owned the policy, and could change 
the beneficiary whenever he wanted.  It was noted that in 
November 1982, a letter was written to the veteran, and he 
was sent a form to change his beneficiary and optional 
settlement.  However, a review of VA records did not show any 
evidence of a beneficiary change.  It was noted that the 
appellee stated that she had paid the premiums on the policy 
until she was advised in 1983 that the veteran could change 
the beneficiary whenever he wished, without advising her of 
the action.  

The RO&IC concluded that the beneficiary designation dated 
October 2, 1961, was the last expression of the veteran's 
intent regarding disposition of his insurance proceeds, and 
that in such designation, the veteran named his former wife, 
the appellee, as his sole beneficiary.  

In a statement dated March 28, 1993, and received on April 1, 
1993, the appellant wrote that she was advised on several 
phone calls not to apply for her widow's pension, because she 
thought there was a GI Life Insurance policy pending, which 
might affect her eligibility for the pension.  She indicated 
that she was now informed, however, that she was not eligible 
for the insurance policy.  Therefore, she was trying to get 
the pension retroactive to her husband's death.  

In a July 1993 Statement of the Case, the RO concluded that 
the appellant had not filed a timely substantive appeal.  The 
RO wrote that the veteran died on September [redacted], 1992, leaving 
in force a $10,000 NSLI policy, [redacted].  It was noted 
that a March 9, 1993, statement of the case informed the 
appellant that she had 30 days to submit her substantive 
appeal, or that the insurance proceeds would be awarded to 
the designated beneficiary.  The RO wrote that since VA did 
not receive a timely 



substantive appeal, the insurance proceeds were paid to the 
appellee on May 19, 1993.  The RO wrote that on May 25, 1993, 
the appellant advised VA that she had submitted a timely 
substantive appeal, and that on June 15, 1993, she submitted 
a copy of a substantive appeal dated March 12, 1993, and that 
she also submitted a statement that it had been mailed with 
her return address on the envelope, and that it had not been 
returned to her by the Post Office.  The RO concluded that a 
search was made of the veteran's claims and insurance 
records, and that there was no evidence of record that a 
substantive appeal was received within the 30 day period.  

In July 1993, the appellant filed a Substantive Appeal in 
response to the question of whether she had file a timely 
substantive appeal or not.  She wrote that she had filed her 
appeal in the proper time, and was told that it was never 
received.  She wrote that she sent a copy of that request to 
appeal.  She wrote that she had been married for 33 years, 
and had taken very good care of her husband for the last 10 
years, when he was sick.  She indicated that she knew her 
husband changed his beneficiary to her, and had not had any 
relationship with his former wife, who had had several 
husbands since her divorce from the veteran.  She wrote that 
she had sworn statements that the policy was changed to her.  
She wrote that her daughter would testify to the fact that 
the former wife told her that a mistake was to her benefit.  
She wrote that the fact the former wife did not file a claim 
for benefits should show that she did not expect the money.  

Several documented items from 1997 and 1998 indicate that the 
veteran's insurance file was not of record.  

After the Board's remand in February 2000, the RO&IC 
conducted several searches for the veteran's lost file, but 
no records were found.  


Analysis

Whether the appellant filed a timely appeal with regard to a 
claim for entitlement to the proceeds of the veteran's NSLI 
policy.

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of whether the 
appellant is entitled to the proceeds of the veteran's NSLI 
policy. 38 U.S.C.A. § 7104.  Specifically, it must be 
determined whether the appellant filed a timely substantive 
appeal with regard to her claim.

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been provided, a timely filed Substantive Appeal. 38 U.S.C.A. 
§ 7105A (West 1991); 38 C.F.R. § 20.500 (2000).  In 
simultaneously contested claims, the Substantive Appeal must 
be filed within 30 days from the date of mailing of the SOC; 
otherwise, that determination will become final.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC for purposes of determining whether an appeal 
has been timely filed. 38 U.S.C.A. § 7105A (West 1991); 38 
C.F.R. § 20.501(b) (2000).

Under ordinary circumstances, it must be presumed that 
regular administrative were followed in matters such as 
providing the appellant with filing deadlines and properly 
entering documents, such as a substantive appeal, in the 
record.  The presumtion of administrative regularity may be 
rebutted, however, by clear evidence to the contrary.  
Saylock v. Derwinski, 3 Vet.App. 394 (1992).
 
In this instance, the veteran's insurance folder has been 
lost.  Part of the folder has been recreated so that copies 
of a March 1993 Statement of the Case, and a July 1993 
Statement of the Case have been associated with the claims 
folder.  However, the letter accompanying the March 1993 
Statement of the Case informing the appellant of her time 
limit for filing a Substantive Appeal is not of record.  
While the appellant contends that she submitted a Substantive 
Appeal dated March 12, 1993, this document is not of record.  
Because there is clear evidence of irrregularity in this 
case, the presumption of administrative regularity is 
rebutted, and the question of whether the appellant filed a 
timely substantive appeal must be decided on the basis of the 
preponderance of the available evidence.  

It is noted first of all that the laws for submitting a 
timely substantive appeal differ greatly between contested 
and non-contested claims.  Since there is no letter in the 
claims file informing the appellant of the proper time limit 
for submitting a substantive appeal, there is an open 
question as to whether the appellant ever received notice of 
the different time limit.  However, the appellant does not 
deny that she knew of the applicable time limit for filing 
the substantive appeal.  Rather,she contends that she 
submitted a timely substantive appeal on March 12, 1993, 
three days after the date of the statement of the case.  
Although the claims file and insurance file do not contain 
evidence showing that the RO received the substantive appeal 
in March 1993, there is ample evidence demonstrating that the 
insurance file was lost and that the current record is 
incomplete.  The appellant's statements to the effect that 
she in fact filed a substantive appeal in March 1993 are not 
inherently incredible and must be given some weight.  As 
there is no significant evidence to the contrary, the 
appellant's contentions are sufficient to establish a 
preponderance of evidence supporting a finding of fact that 
she filed a substantive appeal within thirty days after the 
statement of the case was issued.  Her substantive appeal, 
therefore, was timely filed.


Entitlement to the proceeds of the veteran's NSLI policy.

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
his claim.  Finally, the appellant has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  See generally, Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As all VCAA notice requirements have 
been met, the appellant is not prejudiced by appellate review 
at this time without initial RO adjudication after enactment 
of the VCAA.  Furthermore, the appellant has presented 
arguments on the basis of the underlying facts and applicable 
law.  For this reason, it is clear that she has had adequate 
notice and opportunity to be heard on the underlying issue. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant contends that she is entitled to the proceeds 
of the veteran's NSLI policy and should be recognized as the 
rightful beneficiary.  She asserts that she had been married 
to the veteran for 33 years.  She further asserts that her 
husband told her that he had changed his beneficiary from his 
previous wife, the appellee, to the appellant, in 1983.

Basically, an NSLI policy is a contract between the veteran 
and the Federal Government, which assigns duties and 
responsibilities to the parties of the legally binding 
agreement.  The veteran, as the insured party, possessed the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoyed the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.22 (2001).

As the insurer, the Federal Government promised to pay the 
proceeds of the NSLI policy to whomever the veteran 
designated as the beneficiary or beneficiaries of the policy 
proceeds.  The record reflects that the veteran made the 
appellee the beneficiary to his NSLI policy in 1961.  The 
record does not reflect any subsequent change of beneficiary.  
Although the appellant contends that the veteran changed his 
beneficiary to her, the record does not reflect that.  In 
order to be effective, a change of beneficiary or optional 
settlement must be made by notice in writing signed by the 
insured and forwarded to the Department of Veterans Affairs 
by the insured or designated agent, and must contain 
sufficient information to identify the insured. 38 C.F.R. 
§ 8.22 (2001).  

While the appellant's contentions have been considered, the 
terms of the veteran's NSLI policy must govern the outcome of 
this case.  These terms clearly state the Government's 
obligation to disburse the proceeds in accordance with the 
veteran's expressed designations.  There is simply no 
provision in the contract which authorizes the Government to 
ignore the veteran's named beneficiary in favor of the 
appellant.  

The fact that the veteran was divorced from the principal 
beneficiary does not take away his right under the policy to 
name her as the principal beneficiary.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. § 8.22 (2001).  Similarly, while the 
appellant argues that the veteran's last will and testament 
mentions the insurance, and named her a beneficiary on 
another insurance policy, it is noted that a change of 
beneficiary may not be made by a last will and testament.  
See 38 C.F.R. § 8.22 (2001).  

While it is noted that much of the veteran's insurance folder 
has been lost, the appellant is not deemed to be prejudiced 
by such absence.  The March 1993 Statement of the Case refers 
to the 1961 designation of record naming the appellee as the 
veteran's beneficiary.  Also, the Statement of the Case does 
not mention any subsequent beneficiary changes by the 
veteran.  As the insurance folder was complete at that time, 
the appellant is not deemed to be prejudiced by the absence 
of parts of the insurance folder.  It is also noted that 
numerous efforts have been made by VA to obtain the missing 
folder.  

In view of the fact that the appellee is the last person 
designated by the veteran as the beneficiary to the proceeds 
of his NSLI policy, she and she alone is entitled to payment.  
Consequently, the appellant is not entitled to the proceeds 
of the veteran's NSLI policy.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the appellant's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp 2001); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal of entitlement to the proceeds of the veteran's 
NSLI policy was perfected in a timely manner. 

Entitlement by the appellant to the proceeds of the veteran's 
NSLI policy is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


